Citation Nr: 0821016	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  07-17 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a post-operative (PO) arthrotomy left knee with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to December 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, inter alia, continued the 
veteran's rating of 10 percent for a PO arthrotomy left knee 
with degenerative joint disease.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing held at the RO in March 
2008; a copy of the hearing transcript is in the record.

Additional evidence was received in March 2008, and the 
appellant's representative waived its review by the RO.  See 
38 C.F.R. § 20.1304 (2007).  The Board will consider that 
evidence accordingly.


FINDINGS OF FACT

1.  The veteran's service-connected PO arthrotomy left knee 
with degenerative joint disease is manifested by a range of 
motion shown to be 7 degrees of extension to 105 degrees of 
flexion.

2.  The veteran has no instability in his left knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for PO arthrotomy left knee with degenerative joint disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.7, 4.71(a), 
Diagnostic Codes 5260, 5261 (2007).

2.  The criteria for a separate rating for instability in the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.7, 4.71(a), Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A June 2006 letter provided to the veteran before the 
September 2006 rating decision satisfied the VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the veteran of what evidence was needed to 
establish his claim for an increased rating, what the VA 
would do and had done, and what evidence he should provide.  
The June 2006 letter also informed the veteran that it was 
his responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim, 
and asked him to provide any information in his possession.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, supra. 
 
In this case, the veteran was sent a letter in June 2006 that 
provided, in part, the above described notice to the veteran.  
VA notified the veteran that he needed to present evidence 
showing that his condition had worsened, as well as the 
impact of the condition and symptoms on his employment.  The 
notice also included a discussion of disability ratings 
ranging from noncompensable to 100, and gave specific 
examples of lay and medical evidence as set forth in Vasquez-
Flores-e.g. competent lay statements describing symptoms, 
information regarding any medical and hospitalization records 
about which the veteran had not previously told the VA, 
employer statements, and any other evidence showing an 
increase in the disability.

Even if the notices were deemed insufficient as to content 
and timing in light of Vasquez-Flores, supra, the veteran is 
not shown to be prejudiced in this matter.  Although the June 
2006 letter to the veteran did not provide him with the 
relevant Diagnostic Codes or with the type of evidence beyond 
worsening, such as a specific measurement or test result, 
that would be necessary for establishing entitlement to a 
higher disability rating under those Codes, the veteran was 
not prejudiced thereby because he was provided with a VA 
examination in July 2006 which provided VA with the 
measurements and test results necessary to adjudicate the 
claim.  Based on the above, any potential notice deficiencies 
do not affect the essential fairness of the adjudication.  
For this reason, no further development is required regarding 
the duty to notify.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records and VA treatment records have been obtained.  
Moreover, the veteran was provided with a VA examination in 
July 2006.  Additionally, the veteran was provided the 
opportunity to present testimony at a hearing before the 
undersigned Veterans Law Judge in March 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.




Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The entire medical history is reviewed when 
making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service treatment records.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. 
§ 4.7.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claim 
for a PO arthrotomy left knee with degenerative joint 
disease, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board further notes that the Court, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.

Limitations of flexion and extension of the knee are rated 
under Diagnostic Codes 5260 and 5261, respectively.  VA 
General Counsel has held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee. VAOPGCPREC 9-
2004 (2004).  Recurrent subluxation or lateral instability is 
rated under Diagnostic Code 5257.  

The criteria for limitations of flexion of the knee 
contemplate that a 0 percent evaluation is to be assigned for 
flexion limited to 60 degrees; a 10 percent evaluation is to 
be assigned for flexion limited to 45 degrees; a 20 percent 
evaluation is to be assigned for flexion limited to 30 
degrees; and a 30 percent evaluation is to be assigned for 
flexion limited to 15 degrees.  Diagnostic Code 5260.   

The criteria for limitations of extension of the knee 
contemplate that a 0 percent evaluation is to be assigned for 
extension limited to 5 degrees; a 10 percent evaluation is to 
be assigned for extension limited to 10 degrees; a 20 percent 
evaluation is to be assigned for extension limited to 15 
degrees; a 30 percent evaluation is to be assigned for 
extension limited to 20 degrees; a 40 percent evaluation is 
to be assigned for extension limited to 30 degrees; and a 50 
percent evaluation is to be assigned for extension limited to 
45 degrees.  Diagnostic Code 5261.

The criteria for recurrent subluxation or lateral instability 
contemplate that a 10 percent evaluation is to be assigned 
for a slight manifestation; a 20 percent evaluation is to be 
assigned for a moderate manifestation; and a 30 percent 
evaluation is to be assigned for a severe manifestation.  
Diagnostic Code 5257. 

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved. 
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below: 20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups. Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x- 
ray findings, above, will not be combined with ratings based 
on limitation of motion. 

Service connection for the veteran's left knee disability was 
granted in a December 1977 rating decision which assigned an 
initial 10 percent rating. The veteran filed his current 
claim for an increased rating in June 2006.  In a September 
2006 rating decision, the RO continued a 10 rating for the 
service-connected left knee disability pursuant to the 
provisions of Diagnostic Code 5010-5260.

In July 2006, the veteran was provided with a VA examination.  
The examiner found that the veteran has flexion limited to 
105 degrees.  Under Diagnostic Code 5260, the veteran is not 
entitled to a compensable disability rating for the flexion 
of his left knee.  The examiner also found that the veteran 
has extension limited to 7 degrees.  Under Diagnostic Code 
5261, the veteran falls between the noncompensable disability 
rating to be assigned for extension of 5 degrees and the 10 
percent evaluation to be assigned for extension limited to 10 
degrees.  The veteran was therefore provided with an 
evaluation of 10 percent disabled under Diagnostic Code 5010-
5260.  Finally, the examiner found that the veteran has no 
instability in his left knee.  When asked at his March 2008 
hearing before the Board whether he wore a brace on his left 
knee to help with instability, the veteran replied that he 
was wearing a knee brace during the hearing.  However, the 
veteran's decision to wear a knee brace is a choice based on 
no underlying medical opinion in the record, and therefore is 
insufficient to overcome the finding by the VA examiner that 
the veteran has no left knee instability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Consequently, the veteran cannot be given a separate rating 
for recurrent subluxation or lateral instability.  The 
veteran's VA treatment records show no other measurements of 
the flexion or extension of his left knee, and no diagnoses 
of recurrent subluxation or lateral instability.  Because the 
measurements of flexion and extension of the veteran's left 
knee show a limitation to 105 and 7, respectively, the 
veteran does not meet the criteria under Diagnostic Codes 
5260 and 5261 for a rating higher than 10 percent disabling.  
As noted above, the criteria for a 10 percent evaluation for 
restriction of flexion is 45 degrees and for restriction of 
extension is 10 degrees.  Even with consideration of pain on 
movement, at no point during the July 2006 examination, did 
the veteran's range of motion for either extension or flexion 
fall within the criteria warranting more than a 10 percent 
evaluation.  The ranges of motion on examination was noted to 
be flexion of 105 and extension of 7 degrees, with minimal 
pain on motion and some additional loss of motion on 
repetitive use.  The veteran did not describe flare-ups.  As 
there is no basis for even compensable ratings for either 
limitation of flexion or limitation of extension of the left 
knee, 10 percent rating has been assigned for painful motion.  

In support of his claim, the veteran stated in his July 2006 
statement that his left knee sometimes stiffens.  
Additionally, at his March 2008 hearing before the Board, the 
veteran stated that he works in pain, that he has popping and 
cracking in his knee, that he is considering a total left 
knee replacement, that he is unable to bend his left knee at 
times, that his left knee is problematic when the weather is 
cloudy, and that his left knee contains no cartilage.  The 
veteran also provided VA with four letters from his 
colleagues which attested to his current disability.  In a 
July 2006 letter, his colleague R.L., stated that she 
"noticed [that] it has become more of a challenge for him to 
do...walking, bending, going up a normal flight of stairs, [and 
to] get up and down after sitting....  I feel his condition has 
worsen[ed] over time."  In a March 2008 letter, R.L., noted 
that the veteran "often worked in pain.  He walks with a 
limp and often complains of knee pain."  Another colleague, 
J.R., stated in a March 2008 letter that the veteran "often 
walks with a limp, [and] also at times I can hear his 
expressions of pain, due to his knee problem."  A third 
colleague, D.E., wrote in March 2008 that "I...notice him 
limping when performing his duties.  I've also notice[d] the 
pain he bares when he is performing his work duties.  [The 
veteran's] knee pain causes him much stress and discomfort 
therefore limiting [his] ability to do his work....  This 
condition...has been going on [for] the last few years and I 
haven't seen any improvement."  While the observations of 
the veteran and his colleagues show that his knee problems 
are significant, his and his colleague R.L.'s allegations of 
worsening cannot override the measurements of flexion and 
extension taken by, or the professional medical opinions of, 
the VA examiner.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for a PO 
arthrotomy left knee with degenerative joint disease might be 
warranted for any period of time during the pendency of this 
appeal.  However, there is no evidence that the veteran's PO 
arthrotomy left knee with degenerative joint disease has been 
persistently more severe than the extent of disability 
contemplated under the assigned 10 percent rating at any 
time.

The Board also has considered the issue of whether the 
veteran's PO arthrotomy left knee with degenerative joint 
disease standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

The Board has examined the pertinent medical evidence and 
finds that overall, the veteran's service-connected PO 
arthrotomy left knee with degenerative joint disease does not 
meet the applicable schedular criteria for a rating in excess 
of 10 percent currently in effect.  There is no benefit of 
the doubt that can be resolved in his favor as the 
preponderance of the evidence does not show symptoms that 
more nearly approximate the criteria for a higher rating.  
Accordingly, the claim for an increased rating is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).





ORDER

A disability rating in excess of 10 percent for PO arthrotomy 
left knee with degenerative joint disease is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


